Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 MICHAEL GARRETT NEWCOMBE,  )
                            )
                Plaintiff,  )                          1:19-cv-03541
                            )
      v.                    )
                            )
 FIRST ADVANTAGE BACKGROUND )
 SERVICES CORP,             )
                            )
                Defendant.  )

                                            COMPLAINT

        NOW COMES the plaintiff, MICHAEL GARRETT NEWCOMBE, by and through his

 attorneys, SMITHMARCO, P.C., and for his complaint against FIRST ADVANTAGE

 BACKGROUND SERVICES CORP, the plaintiff states as follows:


                               I.      PRELIMINARY STATEMENT

        1.     This is an action for actual and statutory damages for violations of the Fair Credit

 Reporting Act, 15 U.S.C. §1681, et. seq.


                                 II.    JURISDICTION & VENUE

        2.      Jurisdiction arises under the Fair Credit Reporting Act (hereinafter “FCRA”), 15

 U.S.C. §1681, et. seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

        3.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b).


                                            III.   PARTIES

        4.     MICHAEL GARRETT NEWCOMBE, (hereinafter, “Plaintiff”) is an individual

 who was at all relevant times residing in the City of Aurora, County of Arapahoe, State of

 Colorado.

                                                   1
Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 2 of 6




            5.    At all relevant times, Plaintiff was a “consumer” as that term is defined by 15

 U.S.C. §1681a(c).

            6.    FIRST ADVANTAGE BACKGROUND SERVICES CORP, (hereinafter,

 “Defendant”), is a business entity that provides employment screening services to various third

 parties.

            7.    Defendant is registered as a corporation in the State of Colorado and has its

 principal place of business located at 1 Concourse Parkway NE, Suite 200, Atlanta, GA 30328.

            8.    At all relevant times Defendant was a “person” as that term is defined by 15 U.S.C.

 §1681a(b).

            9.    At all relevant times Defendant was a “consumer reporting agency” as that term is

 defined by 15 U.S.C. §1681a(f).

            10.   At all relevant times, Defendant was acting by and through its agents, servants,

 and/or employees, who were acting within the course and scope of their agency or employment,

 and under the direct supervision and control of Defendant.


                                        IV.     ALLEGATIONS

            11.   At all relevant times, “background reports” as alleged in this pleading are

 “consumer reports” as that term is defined by 15 U.S.C. §1681a(d).

            12.   Among other things, the FCRA regulates the collection, maintenance and

 disclosure of consumer credit report information by consumer reporting agencies.

            13.   Among other things, Defendant sells consumer reports to employers who wish to

 screen job applicants.

            14.   Some of the consumer reports Defendant sells to employers contain information

 regarding a job applicant’s criminal arrest and conviction history.



                                                   2
Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 3 of 6




        15.     When a consumer reporting agency prepares a consumer report, it is required by

 the FCRA to follow reasonable procedures to assure maximum possible accuracy of the

 information concerning the individual about whom the report relates.

        16.     As a consumer reporting agency, when it prepares a consumer report, Defendant is

 required to follow reasonable procedures to assure maximum possible accuracy of the information

 concerning the individual about whom the report relates.

        17.     Plaintiff had been working for Lyft, a ride share company, as an independent driver

 for at least two (2) years prior to November 8, 2019.

        18.     As part of its routine background check on its current employees, on November 8,

 2019, LYFT requested that Defendant provide information regarding, among other things, the

 character and general reputation of Plaintiff.

        19.     On or about November 8, 2019, Defendant prepared and sold a consumer report to

 LYFT, purportedly regarding the character and general reputation of Plaintiff.

        20.     The aforementioned consumer report contained public record information that

 indicated that Plaintiff had been convicted of possession of a controlled substance and battery in

 San Diego County, CA.

        21.     Despite its obligations pursuant to the FCRA, Defendant has been reporting

 derogatory and inaccurate statements and information relating to Plaintiff and Plaintiff’s character

 and general reputation to third parties (hereinafter the “inaccurate information”).

        22.     The inaccurate information of which Plaintiff complains is putative convictions for

 possession of a controlled substance and battery, both misdemeanors.

        23.     Plaintiff has never been arrested, tried or convicted of any of the offenses that

 appeared in the background report prepared by Defendant.




                                                  3
Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 4 of 6




        24.     Specifically, Plaintiff asserts that Defendant mismatched criminal background

 history with another individual named Garrett Michael Newcombe, that he is not said individual,

 and that he has never been convicted of the offenses as reported by Defendant.

        25.     Despite the foregoing, Defendant has disseminated consumer reports containing the

 aforesaid inaccurate information to various third parties, including LYFT.

        26.     The inaccurate information negatively reflects upon Plaintiff and Plaintiff’s

 character and general reputation.

        27.     The background reports have been and continue to be disseminated to various

 persons and potential employers, both known and unknown.

        28.     As of the result of the inaccurate information reported by Defendant to LYFT,

 Plaintiff was not offered the position of employment.

        29.     Despite its obligations to comply with the FCRA, Defendant prepared and sold a

 report purporting to contain information regarding Plaintiff’s character and general reputation yet

 said report contained information regarding an unknown third party.

        30.     Defendant failed to follow reasonable procedures to assure the maximum possible

 accuracy of the information it reported about Plaintiff to LYFT and other unknown third parties.

        31.     Plaintiff has been damaged, and continues to be damaged, in the following ways:

                a. Temporary loss of employment opportunity;

                b. Emotional distress and mental anguish associated with having incorrect
                   derogatory personal information transmitted about Plaintiff to other people both
                   known and unknown;

        32.     At all times pertinent hereto, the conduct of Defendant, as well as that of its agents,

 servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

 disregard for federal and state laws and the rights of Plaintiff herein.




                                                   4
Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 5 of 6




        33.     Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o, Defendant is liable to Plaintiff

 for engaging in the following conduct:

                a. willfully and negligently failing to employ and follow reasonable procedures to
                   assure maximum possible accuracy of Plaintiff’s credit report, information and
                   file, in violation of 15 U.S.C. §1681e(b).

                b. willfully and negligently failing to provide, concurrent with the furnishing of a
                   consumer report regarding Plaintiff to a prospective employer that contained
                   public record information that was likely to have an adverse effect on Plaintiff’s
                   ability to obtain employment, notice to the consumer Plaintiff of the fact that
                   public record information was being reported about Plaintiff, and failing to
                   provide notice to Plaintiff of the name and address of the person to whom such
                   information was being reported in violation of 15 U.S.C. §1681k(a)(1).

                c. willfully and negligently failing to maintain procedures designed to ensure that
                   the reporting of public record information, which was likely to have an adverse
                   effect on a Plaintiff’s ability to obtain employment, was current and complete,
                   in violation of 15 U.S.C. §1681k(a)(2).

        34.     The conduct of Defendant was a direct and proximate cause, as well as a substantial

 factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

 above and, as a result, Defendant is liable to Plaintiff for the full amount of statutory, actual and

 punitive damages, along with the attorneys’ fees and the costs of litigation, as well as such further

 relief, as may be permitted by law.

                                       V.      JURY DEMAND

        35.     Plaintiff hereby demands a trial by jury on all issues so triable.


                                    VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, MICHAEL GARRETT NEWCOMBE, by and through his

 attorneys, respectfully prays for Judgment to be entered in favor of Plaintiff and against Defendant

 as follows:

                a.      All actual compensatory damages suffered;




                                                  5
Case 1:19-cv-03541-PAB-KLM Document 1 Filed 12/14/19 USDC Colorado Page 6 of 6




              b.    Statutory damages of $1,000.00;

              c.    Punitive damages;

              d.    Plaintiff’s attorneys’ fees and costs; and,

              e.    Any other relief deemed appropriate by this Honorable Court.




                                                           Respectfully submitted,
                                                           MICHAEL GARRETT
                                                           NEWCOMBE

                                                    By:     s/ David M. Marco
                                                            Attorney for Plaintiff

    Dated: December 14, 2019

    David M. Marco
    IL Bar No. 6273315/FL Bar No. 125266
    SMITHMARCO, P.C.
    55 W. Monroe Street, Suite 1200
    Chicago, IL 60603
    Telephone: (312) 546-6539
    Facsimile:    (888) 418-1277
    E-Mail:       dmarco@smithmarco.com




                                               6
